Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7-12, 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens et al. “A sub-pixel mapping algorithm based on sub-pixel/pixel spatial attraction models”, International Journal of Remote Sensing, GB, Vol. 27, no. 15, 1 January 2006, pages 3293-3310; hereafter: Mertens, and further in view of P. Wang, L. Wang, H. Leung and G. Zhang, “Super-Resolution Mapping Based on Spatial–Spectral Correlation for Spectral Imagery,” in IEEE Transactions on Geoscience and Remote Sensing, vol. 59, no. 3, pp. 2256-2268, March 2021, doi: 10.1109/TGRS.2020.3004353. (Originally Published July 1st, 2020); hereafter: Wang.
Regarding Claim 1, Mertens teaches: a method of generating a hyper-spatial data (Section 3), comprising: selecting a first pixel (Section 3.2: “(i) The sub-pixel/pixel attraction models are based on the fraction values in neighboring pixels acting towards sub-pixels inside a central pixel”); determining bounding pixels of the first pixel (Figure 2: shows different types of bounding pixels for a given central pixel); dividing the first pixel into a plurality of first pixel portions (Figure 2: shows the central pixel being dividing into a plurality of subpixels) but does not explicitly show dividing each of the bounding pixels into a plurality of respective bounding first pixel portions
In a related art, Wang teaches: dividing each of the bounding pixels into a plurality of respective bounding first pixel portions (Figure 3: shows the division of all the pixels into subpixels) for dividing pixels into smaller units.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mertens with the above teachings of Wang to include the division of pixels into a plurality of sub-pixels. The motivation in doing so would lie in a higher resolution of an image due to the smaller pixel sizes. 
Both, Lu et al., “A New Spatial Attraction Model for Improving Subpixel Land Cover Classification”, Remote Sensing 2017, 9, 360, April 2017 and Wang et al., “Integration of spatial attractions between and within pixels for sub-pixel mapping”, Journal of Systems Engineering and Electronics, Vol. 23, no. 2, April 2012 are additional relevant prior art that further discloses that dividing bounding pixels and selecting the subpixels around a central subpixel is known and utilized in the art.
Mertens, in view of Wang, teaches: selecting at least a sub-plurality of the first pixel portions of the plurality of first pixel portions and a sub-plurality of respective bounding first pixel portions of the plurality of respective bounding first pixel portions as adjacent pixel portions to a selected one first pixel position of the plurality of first pixel portions (Mertens: Figure 2; Wang: Figure 3; Figure 2 of Mertens shows the selection of pixels that are adjacent or surrounding a selected sub-pixel. Figure 3 of Wang shows that the surrounding bounding pixels can be sub-pixels; the combination of the two figures discloses selecting a central sub-pixel and adjacent surrounding sub-pixels); determining a value for the selected one first pixel portion based on the adjacent pixel portions; and outputting the determined value (Mertens: Section 3.2: Equation 6; see below).

    PNG
    media_image1.png
    275
    533
    media_image1.png
    Greyscale

Regarding Claim 2, Mertens, in view of Wang, teaches: the method of Claim 1, wherein determining the value includes: determining an averaged value for each pixel in which the adjacent pixel portion initially existed; and applying the averaged value to the selected one first pixel position (Mertens: Section 3.2: Equation 6).

    PNG
    media_image1.png
    275
    533
    media_image1.png
    Greyscale

Regarding Claim 3, Mertens, in view of Wang, teaches: the method of Claim 1, wherein outputting the determined value includes displaying the selected one first pixel portion with a display device (Mertens: Figure 7 and 8 show the result of the sub-pixel mapping with original pixels and new pixels shown; Mertens is also implemented on a computer device which commonly consist of a display device: Mertens: Section 4: “This limits computation time, resulting in a relatively quick algorithm (less than 1 minute with scale factor 4 for a 128x128 image on an AMD Athlon 2000+, 1.67 GHz processor).”).
Regarding Claim 4, Mertens, in view of Wang, teaches: the method of Claim 1, wherein determining the value for the selected one pixel portion based on the adjacent pixel portions include executing instructions with a processor to determine the value (Mertens: Section 4: “This limits computation time, resulting in a relatively quick algorithm (less than 1 minute with scale factor 4 for a 128x128 image on an AMD Athlon 2000+, 1.67 GHz processor).”).
Regarding Claim 5, Mertens, in view of Wang, teaches: the method of Claim 4, wherein the determined value is based on a value of each pixel in which the adjacent pixel portion initially existed (Mertens: Section 3.2: equation 6).

    PNG
    media_image1.png
    275
    533
    media_image1.png
    Greyscale

Regarding Claim 7, Mertens, in view of Wang, teaches: the method of Claim 1, wherein dividing the first pixel into a plurality of first pixel portions includes determining quadrants of the first pixel, wherein each pixel portion of the plurality of pixel portions is one quadrant of the first pixel (Mertens: Figure 2: “S=2” column shows the center pixel being divided into four sub-pixels).
Regarding Claim 8, Mertens, in view of Wang, teaches: the method of Claim 1, further comprising: dividing each first pixel portion of the first pixel into a plurality of second pixel portions (Mertens: Figure 2 shows the center pixel being divided into a different number of sub-pixels of varying sizes; Going from “S=2” to “S=4” effectively divides the first pixel portion into second pixel portions); dividing each bounding first pixel portion of the plurality of respective bounding first pixel portions into a plurality of second bounding pixel portions (Wang: Figure 3 and Mertens: Figure 2 together discloses dividing the bounding pixel into different sizes); selecting at least a sub-plurality of the second pixel portions of the plurality of second pixel portions and a sub-plurality of respective bounding second pixel portions of the plurality of respective bounding second pixel portions as subsequent adjacent pixel portions to a selected one second pixel portion of the plurality of second pixel portions  (Mertens: Figure 2; Wang: Figure 3; Figure 2 of Mertens shows the selection of pixels that are adjacent or surrounding a selected sub-pixel. Figure 3 of Wang shows that the surrounding bounding pixels can be sub-pixels; the combination of the two figures discloses selecting a central sub-pixel and adjacent surrounding sub-pixels); determining a subsequent value for the selected one second pixel portion based on the subsequent adjacent pixel portions; and outputting the determined subsequent value (Mertens: Section 3.2: equation 6).

    PNG
    media_image1.png
    275
    533
    media_image1.png
    Greyscale

Regarding Claim 9, Mertens, in view of Wang, teaches: the method of Claim 8, wherein each second pixel portion of the plurality of second pixel portions includes a location within the first pixel (Mertens: Figure 2 shows the sub-pixels all existing within the center pixel).
Regarding Claim 10, Mertens, in view of Wang, teaches: the method of Claim 9, wherein outputting the determined subsequent value includes displaying on a display device the plurality of second pixel portions at each second pixel portions location within the first pixel (Mertens: Figure 1 and 2 show how surrounding pixel values of the sub-pixels are used to determine the sub-pixel values of the center pixel and how it can be displayed.).
Regarding Claim 11, Mertens, in view of Wang, teaches: the method of Claim 10, wherein the determined value is displayed as a color (Mertens: Figure 7 and 8 show the output of the pixel values being displayed as a color).
Regarding Claim 12, Mertens, in view of Wang, teaches: a method of generating hyper-spatial data (Mertens: Section 3), comprising: dividing each pixel in an array of pixels into a first plurality of first pixel portions (Mertens: Figure 2); determining a first average value including: (i) selecting one first pixel portion (Mertens: Figure 2 shows a center pixel being selected); (ii) determining adjacent first pixel portions to the selected one first pixel portion (Section 3.2: equations 2, 3, 4, and 5); (iii) performing a first averaging of the value of the selected one first pixel portion and the determined adjacent first pixel portions (Mertens: Section 3.2: equation 6); (iv) assigning the first average value to the selected one first pixel portion (Mertens: Section 3.2: equation 6 and surrounding paragraphs); performing (i) through (iv) for each of the first pixel portions in the array of pixels (Mertens: Figure 1 shows a sub-pixel mapping of the entire sub-pixel array); dividing each first pixel portion into a plurality of second pixel portions (Mertens: Figure 2 shows the center pixel being dividing into different sized sub-pixels; Going from “S=2” to “S=4” effectively divides the first pixel portion into a smaller pixel portion); determining a second average value including: (a) selecting one second pixel portion (Mertens: Figure 2 show how a sub-pixel is highlight and its surrounding pixels are highlighted); (b) determining adjacent second pixel portions to the selected one second pixel portion (Mertens: Section 3.2: equations 2, 3, 4, and 5); (c) performing a second averaging based on the first average value of the selected one first pixel portion and the determined adjacent first pixel portions (Mertens: Section 3.2: equation 6 and surrounding paragraphs); (d) assigning the second average value to the selected on second pixel portion (Mertens: Section 3.2: equation 6 and surrounding paragraphs); performing (a) through (d) for each of the second pixel portions in the array of pixels: and outputting at least one of the determine first average value or the determined second average value (Mertens: Figure 1 shows a sub-pixel mapping of the entire sub-pixel array).
Regarding Claim 15, Mertens, in view of Wang, teaches: the method of Claim 12, wherein outputting at least one of the determine first average value or the determined second average value includes illustrating a color related to each of the first pixel portion or the second pixel portions, respectively (Mertens: Figure 7 and 8 show different colors for different average values of subpixels).
Regarding Claim 16, Mertens, in view of Wang, teaches: the method of Claim 12, further comprising: dividing each second pixel portion into a plurality of third pixel portions (Mertens: Section 3.2: Figure 2 shows how a center pixel can be divided into smaller and smaller sub-pixels.); and determining a third average value for each of the third pixel portions (Mertens: Section 3.2: Equation 6).
Regarding Claim 17, Mertens, in view of Wang, teaches: a system operable to generate a hyper-spatial data (Mertens: Section 4: “This limits computation time, resulting in a relatively quick algorithm (less than 1 minute with scale factor 4 for a 128x128 image on an AMD Athlon 2000+, 1.67 GHz processor).”), comprising: a processor system configured to execute instructions to (Mertens: Section 4: “This limits computation time, resulting in a relatively quick algorithm (less than 1 minute with scale factor 4 for a 128x128 image on an AMD Athlon 2000+, 1.67 GHz processor).”): determine bounding pixels of a first pixel (Mertens: Figure 2 and 3; Mertens: Section 3.2: equations 2,3, 4, and 5); divide the first pixel into a plurality of first pixel portions (Mertens: Figure 2); divide each of the bounding pixels into a plurality of respective bounding first pixel portions (Mertens: Figure 2 and Wang: Figure 3); select at least a sub-plurality of the first pixel portions of the plurality of first pixel portions and a sub-plurality of respective bounding first pixel portions of the plurality of respective bounding first pixel portions as adjacent pixel portions to a selected one first pixel portion of the plurality of first pixel portions (Mertens: Figure 2 and Wang: Figure 3: show the division of pixels into sub-pixels and the selection of surrounding sub-pixels of another sub-pixel); determine a value for the selected one first pixel portion based on the adjacent pixel portions; and output the determined value; and a display device configured to display the output value (Mertens: Section 3.2: equation 6).
Regarding Claim 18, Mertens, in view of Wang, teaches: the system of Claim 17, wherein the determined value is a color and the display device displays the color (Mertens: Figure 7 and 8).

Claims 6, 13-14 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mertens, in view of Wang, as applied to claims above, and further in view of B. Denis de Senneville, S. Hey, C. T. W. Moonen and M. Ries, “Super-resolution for real-time volumetric MR-temperature monitoring,” 2011 IEEE International Symposium on Biomedical Imaging: From Nano to Macro, 2011, pp. 1684-1687, doi: 10.1109/ISBI.2011.5872728.; hereafter: Senneville.

Regarding Claim 6, Mertens, in view of Wang, teaches: the method of Claim 5, but does not explicitly teach wherein the value of each pixel is a temperature.
In a related art, Senneville teaches wherein the value of each pixel is a temperature (Figure 1; Senneville generally relates to methods and techniques to obtain super-resolution images of medical thermometry data.) for processing temperature-related image data.
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Mertens, in view of Wang, with the above teachings of Senneville to incorporate temperature related pixel data. The motivation in doing so would lie in utilizing another super-resolution generating techniques for more accurate temperature-related medical data.
Regarding Claim 13, Mertens, in view of Wang, and in further view of Senneville, teaches: the method of Claim 12, further comprising: acquiring thermometry data regarding each pixel in the array of pixels (Senneville: Figure 1). 
Regarding Claim 14, Mertens, in view of Wang, and in further view of Senneville, teaches: the method of Claim 13, wherein the outputted at least one of the determine first average value or the determined second average value is a temperature; wherein the value is the temperature of the pixel (Senneville: Figure 1 and Mertens: Figure 7 and 8 and Mertens: Section 3.2: equation 6). 
Regarding Claim 19, Mertens, in view of Wang, and in further view of Senneville, teaches: the system of Claim 18, wherein the determined value is a determined temperature and the color relates to the determined temperature (Senneville: Figure 1 and Mertens: Figure 7 and 8 and Mertens: Section 3.2: equation 6).
Regarding Claim 20, Mertens, in view of Wang, and in further view of Senneville, further teaches: the system of Claim 17, further comprising: a temperature data acquisition system; a navigation system configured to determine a position having the determined value relative to a subject (Senneville: Section 2.4: Experimental Setup; describes the imaging system used.) for acquiring temperature data needed for processing for the same reason and motivation stated in Claim 6.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Wang et al., “Sub-pixel mapping of remote sensing images based on radial basis function interpolation”, ISPRS Journal of Photogrammetry and Remote Sensing, 92, 2014.
Kim et al., “Accurate Image Super-Resolution Using Very Deep Convolutional Networks”, Proceedings of the IEEE conference on computer vision and pattern recognition, 2016.
Shi et al, “Real-time single image and video super-resolution using an efficient sub-pixel convolutional neural network”, Proceedings of the IEEE conference on computer vision and pattern recognition, 2016.
Ge et al., “Development and Testing of a Subpixel Mapping Algorithm” IEEE Transactions on Geoscience and Remote Sensing, Vol. 47, no. 7, July 2009.
Mahmood et al., “Contextual Subpixel Mapping of Hyperspectral Images making use of a High Resolution Color Image”, IEEE Journal of Selected Topics in Applied Earth Observations and Remote Sensing, Vol. 6, no. 2, April 2015.
Wu et al., “An Improved Subpixel Mapping Algorithm Based on a Combination of the Spatial Attraction and Pixel Swapping Models for Multispectral Remote Sensing imagery”, IEEE Geoscience and Remote Sensing Letters, Vol. 15, no. 7, July 2018.
Su et al., “Combining Pixel Swapping and Simulated Annealing for Land Cover Mapping”, Sensors 2020, (20), March 2020.
Su et al., “A Sub-pixel Mapping Method Based on Logistic Regression and Pixel-Swapping Model”, IGARSS 2019 – 2019 IEEE International Geoscience and Remote Sensing Symposium, 2019.
Zheng et al., “Super-resolution of Mammograms”, 2010 IEEE Symposium on Computational Intelligence in Bioinformatics and Computational Biology, 2010.
Ichikawa et al. (US 2010/0045580 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIUS CHAI whose telephone number is (571)272-4209. The examiner can normally be reached Monday-Thursday and Alternate Friday 8am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571) 272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIUS CHAI/Examiner, Art Unit 2668                                                                                                                                                                                                        

/VU LE/Supervisory Patent Examiner, Art Unit 2668